             Case 1:16-cv-01436-LAP Document 62 Filed 05/15/20 Page 1 of 1




                  D: +1 (212) 225 2508
                  cboccuzzi@cgsh.com



                                                                                May 15, 2020

    VIA ECF
    Honorable Loretta A. Preska
    United States District Court for the
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

     Re:      Attestor Master Value Fund LP (“Attestor”) v. Argentina, No. 14-5849; and
              Trinity Investments Ltd. (“Trinity”) v. Argentina, Nos. 14-10016, 15-1588, 15-2611,
              15-5886, 15-9982, 16-1436

Dear Judge Preska:

       This firm represents the Republic of Argentina (the “Republic”) in the above-referenced
cases. We write in connection with the motions for summary judgment filed in these cases on
May 5, 2020. In 2007, the Court established procedures for summary judgment in cases
involving Republic-issued bonds, described in the enclosed memorandum (the “SJ Procedures”).
Consistent with the SJ Procedures, the Republic’s response date would be May 26, 2020.1

        We have consulted with counsel for Attestor and Trinity, and they have informed us that
plaintiffs do not object to this response date. The Republic reserves all rights.

                                                              Respectfully,


cc:        Counsel of Record (via ECF)                        Carmine D. Boccuzzi, Jr.


1
 “Following service and filing by plaintiff(s) of a summary judgment motion . . . . [t]he parties shall confer and
agree on a schedule for the Republic’s counsel to review the proof and for any necessary briefing by the Republic,
which in no event shall be less than three weeks from the date of service of the motion.” SJ Procedures ¶ 1.
